   Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 1 of 21 Page ID #:33
                                                      1
                                                   Exhibit B




                                 UNITED AFRICAN-ASIAN ABILITIES CLUB
                            Florida: 5335 Falling Water Dr. Orlando, FL 32818
                            California: 515 P St., #207 Sacramento, CA 95814
                                  P: 619-866-4576 * F: (916) 330-3339



                 Accessibility Auxiliary Aid, Program, Service, Rules, Practices, Policy
                                 And Reasonable Modification Report

  I.   Preliminary Statement And Caveats

       The United African Asian Abilities Club and Lightning Law, APC requested that this access report
       be prepared as part of the initial complaint filed with the Court. It is the understanding of the author
       of this report that the United African Asian Abilities Club and Lightning Law, APC conducted a site
       inspection of the property before the complaint was filed. The United African Asian Abilities Club
       and Lightning Law, APC provided the author of this report with the photographs that were taken
       during the site inspection. This report is only a preliminary report. The author of this report may or
       may not be the expert for the purposes of a motion for summary judgment or a jury trial.


       Property Information:         GRMR, LTD., A CALIFORNIA LIMITED PARTNERSHIP
       Property Location:            1412 Nisson Road Tustin, CA 92780
       Property Parcel No.:          432-041-13

 II.   Qualification

         EVIDENCE CODE SECTION 720 – 723. 720. (a) A person is qualified to testify as an expert if
         he has special knowledge, skill, experience, training, or education sufficient to qualify him as an
         expert on the subject to which his testimony relates. Against the objection of a party, such special
         knowledge, skill, experience, training, or education must be shown before the witness may testify
         as an expert. (b) A witness' special knowledge, skill, experience, training, or education may be
         shown by any otherwise admissible evidence, including his own testimony.


III.   Reasonable Modification Investigation And The Findings Of The On-Site Investigator
Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 2 of 21 Page ID #:34
                                                 2
                                              Exhibit B


   Under FHAA and ADA barriers can be addressed by the reasonable accommodation and
   reasonable modification rules. Prospective renters with disabilities desire to live in accessible
   housing. It makes no sense for them to complete a rental application without first investigating
   the access of the apartments and making FHAA requests.

   In this case, Plaintiff Club investigated the subject apartments and found barriers. These
   barriers limit the enjoyment of the apartments.

   In this case, the first FHAA issue is receiving and processing FHAA requests. Defendants have
   an affirmative duty to have a process for responding to said requests. Plaintiffs sent said
   requests to the public street and email addresses.

   On November 24, 2019 and January 6, 2020, Plaintiffs attempted to make a request at the
   property for reasonable accommodation and reasonable modification. On February 29, 2020,
   Plaintiffs also made their reasonable accommodation and modification request to Defendants
   in an email. Finally, in February, 2020, Plaintiffs mailed a letter to Defendants that made a
   request for reasonable accommodation and reasonable modification. No one responded as of
   the date of the filing of the Civil Complaint.

   The UAAAC investigator went to the property for UAAAC member to determine if UAAAC
   member could live at the apartments. The investigator found the following:

   Plaintiff Club member went to Defendant’s apartment facilities at the Property in November, 2019,
   and a second time in January, 2020, to access the rental services. The Named Individual Plaintiff has
   actual knowledge of Defendants’ overt and obvious physical barriers, that relate to this Plaintiff’s
   disabilities, to Defendants’ Property on-site office that provides rental services that this Named
   Individual Plaintiff intended to visit in November, 2019, and a second time in January, 2020, but this
   Plaintiff was deterred from accessing Defendant’s rental services at the office located on the
   Property. Defendants provide rental information, rental applications, and other rental services at the
   on-site office. Defendants’ agents confirmed to the Plaintiffs that rental information, rental
   applications, and other rental services were available at the on-site office. Defendants’ rental
   services at the Property office are not accessible. Defendants’ path of travel from the sidewalk to the
   office is not accessible since it has excessive slopes without handrails, uneven surfaces, and step
   changes in level along the path. Defendant’s callbox is located too high to be accessible. Defendants
   do not provide the required directional signage as to the designated path of travel from the sidewalk
   to Defendant’s office. Defendant’s office entrance is not accessible due to a significant step change
   in level at the office door threshold that is not beveled or ramped. Additionally, Defendant’s office
   entry door operating hardware is a push button knob. The Named Individual Plaintiff uses a
   wheelchair for mobility and these step changes in level, excessive slopes, and the other stated issues
   cause the path of travel and the office entry to be not accessible. Defendants failed to provide any
   directional signage indicating an alternate accessible path of travel to the office. Defendants provide
   “Future Resident” parking but no disabled parking. Defendants failed to provide the required fully
   compliant van accessible disabled parking for the office. Defendants failed to provide a
   dimensionally compliant van accessible disabled parking space and disabled parking access aisle, the
   required disabled parking signage, including tow away signage, fine signage, ground markings, and
   failed to locate said parking on a level surface and nearest the office. Defendants also failed to
  Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 3 of 21 Page ID #:35
                                                     3
                                                  Exhibit B


      provide compliant tow away signage. The Named Individual Plaintiff requires the use of a compliant
      van accessible disabled parking space to safely exit and re-enter the vehicle. Defendants’ failure to
      provide the required compliant disabled parking, disabled parking access aisle, disabled parking
      disability signage, access aisle, and disability ground markings, such that the Named Individual
      Plaintiff is not able to safely park at Defendants’ establishment since the individual Plaintiff may be
      precluded from exiting or re-entering the vehicle if the disabled parking and disabled parking signage
      is not present and others park improperly. Additionally, Defendants failed to provide the required
      accessible path of travel from the parking area to the office since the existing path of travel has step
      changes in level and slopes that exceed the maximum permitted. Additionally, Defendants overt and
      obvious communication barriers were also present at the office in November, 2019, and a second
      time in January, 2020. Defendants failed to provide any method of text communication with their
      rental services and failed to publish any information as to how to initiate text communication contact.
      The Named Individual Plaintiff had actual knowledge of these barriers at Defendants’ Property that
      Plaintiff intended to visit, and the Named Individual Plaintiff was deterred from accessing
      Defendants’ rental services at the Property again in February, 2020.

IV.   Auxiliary Aid Barriers

      A. Phone

         This matter involves effective communication via TTY. See Exhibit A. In this case,
         Plaintiff Club investigated the subject apartments and found Defendants had no
         TTY/TDD, they had no manner of providing rental services at the manager's office despite
         steps leading thereto and the Internet advertising had no reasonable accommodation
         information.

         Defendants advertises on the Internet, the following are the links to the advertising:
         apartmentguide.com,        http://casacortezapartments.com/,     yelp.com,      rent.com,
         apartmentratings.com, apartmentfinder.com, apartmenthomeliving.com, forrent.com.
         Defendants have the right to log in, to modify the content of the advertising. Therefore,
         Defendants control the advertising. All of the ads contain a number to call. However, the
         ads do not include California Relay System number, the TTY number or any other way for
         a deaf person or a person with a speech condition to communicate with the Defendant
         regarding the rental services.

         Having a TTY available is also essential, the cost of a TTY machine is $300-$1000
         depending on what type of model you purchase. (source: Communications of the ACM
         May 1992 v35 n5 p80)TTYs (TDD) can be rented from US West for five dollars a month.


      B. What is a TTY?

         The teletypewriter, or TTY, is a device that lets people type back and forth using regular
         telephone lines.

         Teletypewriters were used for many years by news organizations and businesses. These
Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 4 of 21 Page ID #:36
                                               4
                                            Exhibit B


      organizations used teletypewriters to send and receive news using existing telephone lines. Other
      machines were directly connected to each other on private lines. In the 1960’s, these
      teletypewriters were modified for use by deaf people. Robert Weitbrecht, a deaf physicist,
      designed an acoustic coupler that could convert the electrical signals coming from the TTY to
      activate the keys of the TTY and print the message.

      The teletypewriter has been called by several names, including Telecommunication Device for
      the Deaf (TDD) or Text Telephone (TT). However, a national organization, Telecommunications
      for the Deaf, Inc. (TDI), has taken a firm stand and endorses the acronym of “TTY” to represent
      all text telephones.

      TDI publishes a national directory and guide to resources that are available to enhance
      telecommunications accessibility for persons who are deaf, hard
      of hearing, deaf-blind, and speech impaired.

      What equipment is needed for a TTY conversation and how much does it cost?
      TTY equipment weighs two to five pounds and includes a three or four-row keyboard, a display
      for reading the typed message, a modem or modular
      connection, AC power, and rechargeable, replaceable batteries. It can also have a printer/auto
      answering machine. There are many different models and styles
      of TTYs for sale. Prices range from $200 to $1,000. They can be purchased from the
      manufacturer, catalogs, and electronics stores.


   C. Disparate Impact From The Internet Photographs

      Defendant advertises the subject property on webs sites it controls and others, including
      but      not    limited     to      the    following     websites:     apartmentguide.com,
      http://casacortezapartments.com/,       yelp.com,     rent.com,      apartmentratings.com,
      apartmentfinder.com, apartmenthomeliving.com, forrent.com. With each of the said
      websites, the user controls the content of the page for the user. Therefore, the defendants
      control the content for each of the websites. Defendants’ NSAs state the following about the
      property: The property was built in 1968 and has 2 stories with 44 units. The rent is
      approximately: 1 Bedroom $1,650 2 Bedrooms $1,895. The internet provides a wealth of
      information regarding the property. The internet advertises that the property has
      amenities that include: Adjacent to stores, Close to Tustin Market Place, Freeway Access 5
      & 55, Gas Barbecues, Lush Landscaping, Spacious Floor Plans, Vertical Blinds, Pet Policy
      No Pets Allowed, Parking Covered 1 space, Laundry Facilities, Pool, High Speed Internet
      Access, Air Conditioning, Heating, Ceiling Fans, Smoke Free, Cable Ready, Dishwasher,
      Disposal, Granite Countertops, Stainless Steel Appliances, Microwave, Tile Floors, Crown
      Molding, Walk-In Closets, Balcony, Yard.

   The following are the photographs downloaded from the Internet:
Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 5 of 21 Page ID #:37
                                          5
                                       Exhibit B




                           The apartments view.




                           The bathroom view.




                           The swimming pool area.




                           The kitchen area.
Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 6 of 21 Page ID #:38
                                          6
                                       Exhibit B




                           The apartments view.




                           The parking view.




                           The laundry area.




                           The pool area.
Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 7 of 21 Page ID #:39
                                          7
                                       Exhibit B




                           The BBQ area.




                           The apartments view.




                           The bedroom area. The closet area.




                           The bathroom area.
Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 8 of 21 Page ID #:40
                                          8
                                       Exhibit B




                           The kitchen area.




                           The kitchen and dining area.




                           The dining area.




                           The apartments view.
Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 9 of 21 Page ID #:41
                                                 9
                                              Exhibit B




                                  The pool area.




                                  The BBQ area.




                                  The apartments view.

          Photographs Narrative:

   The Internet photographs suggest a preference for people without disabilities. The Internet picture of
   the living area does not provide any depiction of any access for people with disabilities. The Internet
   picture of the dining area does not provide any depiction of any access for people with disabilities.
   The Internet picture of the bedroom area does not provide any depiction of any access for people
   with disabilities. The Internet picture of the laundry room does not provide any depiction of any
   access for people with disabilities. The Internet picture of the apartments view does not provide any
   depiction of any access for people with disabilities. The Internet picture of the parking view does not
   provide any depiction of any access for people with disabilities. The Internet picture of the BBQ area
   does not provide any depiction of any access for people with disabilities. The Internet picture of the
  Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 10 of 21 Page ID #:42
                                                    10
                                                 Exhibit B


       closet area does not provide any depiction of any access for people with disabilities. The Internet
       picture of the swimming pool does not show the assistive lifting device for people with disability.
       The Internet picture of the kitchen area does not show how the kitchen can be modified for a person
       with a disability. The Internet picture of the bathroom area does not show how the bathroom can be
       modified for a person with a disability.


The following photographs were obtained by the Plaintiffs at the Property:

       1. ACCESSIBLE ROUTE:




 The path of travel with steps without access way signs. Another path of travel had a step with no way
signs. Without way signs the public and residents would need to search for the accessible entrance or
presumed that there is not an accessible entrance.


       2. PARKING:




 Additionally, the parking lot had no accessible parking. The accessible parking is the first accessible
feature that people with disabilities look for. The accessible parking must have the correct access aisle,
which is 5x9 or for the van 8x9, must have the International Symbol of Accessible, must have the $250 tow
away sign, must have the van accessible sign and must have the tow away sign at every parking lot entrance.
Also, the parking space must be the closest to the entrance.
  Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 11 of 21 Page ID #:43
                                                      11
                                                   Exhibit B




                                 Additionally, the parking lot had no accessible parking. The accessible
parking is the first accessible feature that people with disabilities look for. The accessible parking must have
the correct access aisle, which is 5x9 or for the van 8x9, must have the International Symbol of Accessible,
must have the $250 tow away sign, must have the van accessible sign and must have the tow away sign at
every parking lot entrance. Also, the parking space must be the closest to the entrance.

       3. STAIRWAYS:




 Moreover, the stairways had no color contrasting for people with eye conditions. In fact, none of the
steps found had color contrasting. People with sight conditions have a problem distinguishing between
colors that are very similar. If the person with a sight condition cannot distinguish between colors within the
path of travel or steps the person will not be able to traverse within the environment. Color contrasting
allows people with sight conditions to distinguish between objects within the environment and to enable
them to safety negotiate traversing the environment.
 Case 8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 12 of 21 Page ID #:44
                                                12
                                             Exhibit B


V.    Attached Photographs Were Obtained At The Property
            The photographs attached after the signature block were obtained at the Property.


Dated: March 2, 2020




                                 By:
                                               SHARON RIGUER,
                                               President of United African-Asian Abilities Club
8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 13 of 21 Page I
8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 14 of 21 Page I
8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 15 of 21 Page I
8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 16 of 21 Page I
8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 17 of 21 Page I
8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 18 of 21 Page I
8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 19 of 21 Page I
8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 20 of 21 Page I
8:20-cv-00430-DOC-ADS Document 1-2 Filed 03/03/20 Page 21 of 21 Page I
